MEMORANDUM OPINION

                                          No. 04-12-00513-CV

                           IN RE Lori HAGEE and Serengeti Resort, LLC

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 10, 2012

PETITION FOR WRIT OF INJUNCTION DENIED

           On August 13, 2012, Relators Lori Hagee and Serengeti Resort, LLC filed a petition for

writ of injunction objection to the trial court’s orders of July 7, 2012 and August 7, 2012.

Relators seek an order against Respondents Scott Felder, Esperanza Properties GP, Inc., and

Esperanza Properties, LP enjoining said parties from: (1) disposing of Esperanza Properties, LP’s

partnership assets – specifically the 108 acres contiguous to Relator Hagee’s property; and (2)

taking action to prevent Relator Serengeti from using the fenced-in portion of the 108 acres prior

to the sale of the property.

           On March 9, 2012, the jury returned a verdict wherein the respondents prevailed on the

issues in question. Relators filed a motion to set supersedeas bond. During the several days of
1
  This proceeding arises out of Cause No. 10-094, styled Esperanza Properties, LP and Louis Scott Felder v.
Serengeti Resort, LLC and Lori Hagee, pending in the 216th Judicial District Court, Kendall County, Texas, the
Honorable N. Keith Williams presiding.
                                                                                   04-12-00513-CV


hearings, the trial court reviewed motions, affidavits, and lengthy argument of counsel. The trial

court subsequently entered an order making the following findings: (1) Hagee’s total net worth

was $1,363,732.00; (2) fifty-percent of Hagee’s net worth was approximately $681,866.00; and

(3) that substantial economic harm could result from requiring that amount of bond. The trial

court, therefore, determined the supersedeas bond should be lowered to $400,000.00 and set it at

the same.

       A trial court’s decision regarding whether a party is likely to suffer substantial economic

harm is a question of fact that we review for abuse of discretion. Ramco Oil & Gas, Ltd. v.

Anglo Dutch (Tenge) L.L.C., 171 S.W.3d 905, 918 (Tex. App.—Houston [14th Dist.] 2005, no

pet.). Here, the evidence supported the trial court’s findings that relators would suffer economic

harm and the trial court substantially lowered the supersedeas amount.              Under these

circumstances, we cannot conclude the trial court abused its discretion in setting the required

security. Id.; see also McCullough v. Scarbrough, Medlin & Associates, Inc., 362 S.W.3d 847,

849-50 (Tex. App.—Dallas 2012, no pet.); Hydroscience Technologies, Inc. v. Hydroscience,

Inc., 358 S.W.3d 759, 761 (Tex. App.—Dallas 2011, no pet.). Accordingly, relators’ petition for

writ of injunction is denied.



                                                     PER CURIAM




                                               -2-